Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s provisionally election, without traverse, of Group II, claims 1-18 in the reply filed on July 08th, 2021 is acknowledged. Non-elected invention of Group I, claims 19-22 have been withdrawn. Claims 1-22 are pending.
Action on merits of Group II, claims 1-18 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 07/08th/2021 are acceptable.

Examiner Amendment
This application is in condition for allowance except for the presence of claims 19-22 directed to Group I, non-elected without traverse (refer to Response to Restriction filled on July 08th, 2021). Accordingly, claims 19-22 have been cancelled and claims 1-18 are presented for examination.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “forming a dummy pattern in the dummy pattern area of the margin area; and removing the photoresist pattern, wherein an opening ratio of a portion where the dummy pattern is not formed with respect to the dummy pattern area is about 30% or more” in combination with the remaining limitations called for in claims 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-18 are also allowed as they depend from an allowed base claim.
Mizuno et al. (U.S. No. 2016/0071726) is references closest to the claimed invention. Mizuno et al. discloses a method of manufacturing a device, the method comprising: forming a first conductive layer (Fig. 1, (2); [0022]) on a base substrate (1); forming a photoresist layer (Fig. 2, (3); [0023]) on the first conductive layer; forming a photoresist pattern . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829